DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings or lack thereof are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a “magnetic tape cartridge of a single reel type in which a magnetic tape is wound around a reel, wherein the magnetic tape includes a non-magnetic support and a magnetic layer including a ferromagnetic powder, and has a tape thickness of 5.3 µm or less” (as set forth in claim 1), “wherein the magnetic tape includes a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer” (as set forth in claims 3 and 13), and “wherein the magnetic tape includes a back coating layer containing a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side provided with the magnetic layer” (as set forth in claims 4 and 14) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The disclosure is objected to because of the following informalities:

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested:  “SINGLE REEL MAGNETIC TAPE CARTRIDGE WITH PREDEFINED SERVO BAND INTERVAL DIFFERENCE”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, and 13-20 of copending Application No. 16/825,534 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims fully encompasses the claims of application 16/825,534 and/or obvious variant of one another with slight optimization of ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2017/0372744) in view of Bui et al. (US 9,997,184).
Regarding claims 1 and 11, Ozawa discloses a magnetic tape device comprising a head and a magnetic tape cartridge of a single reel type in which a magnetic tape is round around a reel ([0009] and [0028]), wherein the magnetic tape includes a non-magnetic support [0103] and a magnetic layer containing a ferromagnetic powder ([0054] and [0065]), and has a tape thickness of 5.5 µm or less [0111].  Ozawa further disclose the magnetic layer includes a plurality of servo bands and its servo band interval (Fig. 1-2), however, fails to explicitly disclose the claimed difference servo band interval, Ginner-Gouter, as presently claimed.  
 Bui discloses a magnetic tape cartridge comprising servo bands and servo band interval (Fig. 3-4 and 9), wherein parameters of the servo bands, servo band patterns such as height, pattern, and dimensions, and data bands can be modified as desired in order to obtain suitable track-following performance or minimize position error signal (Table 1, col. 7, line 60 – col. 10, line 54, col. 16, lines 24-67, col. 18, line 53-col. 20, line 5). Thus, the overall dimension and structure of the servo band and data band, which contributes to servo band intervals difference, is a result effective variable.  Further, Bui fails to disclose the testing parameters of obtaining the difference of servo bands interval, however, one of ordinary skill in the art would recognize that the testing parameter will possess similar results from any testing parameter, especially since Bui discloses that the product may be used in any desired environment (col. 16, lines 30-34).  
A person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  

	Regarding claims 2 and 12, given that Ozawa in view of Bui discloses the MRM and its tape thickness as claimed, which effects the tape width deformation rate, it would have been obvious to one of ordinary skill in the art to modify Ozawa in view of Bui to possess the tape width deformation rate in the environment as claimed, since Ozawa discloses that this will improve handling properties [0111].
	Regarding claims 3 and 13, Ozawa discloses a non-magnetic layer as claimed [0098].
	Regarding claims 4 and 14, Ozawa discloses a back coating layer as claimed [0102].
	Regarding claims 5-7 and 15-17, Ozawa discloses the material of the non-magnetic support as claimed [0104].
	 Regarding claims 8-9 and 18-19, Ozawa discloses the ferromagnetic powder as claimed [0067].

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2017/0372744) in view of Bui et al. (US 9,997,184) as applied to claim 1, and further in view of Terakawa et al. (US 2015/0111066).
Ozawa discloses a magnetic layer comprising ferromagnetic powders, however, fails to disclose that the ferromagnetic powder are ɛ-iron oxide powder.
Terakawa discloses a magnetic recording medium including a magnetic layer containing magnetic ɛ-iron oxide powder (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozawa’s ferromagnetic powder to be of ɛ-iron oxide powder, as suggested by Terakawa, in order to obtain a medium with a favorable C/N [0019-0021].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Linda Chau
/L.N.C/Examiner, Art Unit 1785        

/Holly Rickman/Primary Examiner, Art Unit 1785